Title: To George Washington from Burgess Ball, 19 December 1794
From: Ball, Burgess
To: Washington, George


        
          Dear sir,
          Leesburg [Va.] 19th of December 1794.
        
        Your Letter of the 25th of September I recd in due time, in which you mention’d your Expectation of seeing Genl Knox daily, and that you wd deliver him my Letter. Soon after you set out for the Army I recd a Letter from him, in which he inform’d me, that my Idea of the 100 Acres might be adapted, but that application must be made to the Assembly of Virga, and that after obtaing Permission, Arrangements wd be made by the Secretary of the Treasury for the Purchase. Being inform’d that an Act has pass’d, authorising the Purchase of 640 Acres on the Potomack, I thought I wd now again begg leave to trouble you on the Subject, just to request, that the Bussiness may be finish’d as soon as convenient, provided, the Purchase is made of me, as I am desireous of purchasing a small Farm near me, for which I’m to give 20 dollars ⅌ Acre. Lands in this part of the Country (in expectation of havg the River navigable in a Year or two) are rising very fast, and particularly Water situations. Your Sentiments respectg the Democratic Societies I ever thought were perfectly just, and I believe but few good men can be of a different oppinion, ’tho I sometimes find some men who are Advocates for ’em: I’m sorry to find our House of Representatives have had so much Altercation upon the Subject, especially, as the Matter was at length rejected, as I fear ’twill be rather an Encouragement than otherwise for them in future, but I still hope, the recollection of the trouble & Expence incur’d by the Insurrection will have a proper Effect on the Minds of the People at large. I will now take the liberty of touching on Domestic Matters, as I know that of Farming is always agreeable to you—The Early wheat I find a valuable Grain indeed—I sow’d Nine Bushells in Octr 93, on abt 10 Acres of Ground, and I measur’d 197 Bush: of good wheat—It was, from the time of being sow’d very much trespass’d upon by Horses and other kinds of Creatures (owing to my Indisposition and the Carelessness of the Overseer) and, even when in Shocks, so that I concieve (& so does all who observ’d it) upwards of 250 Bush: might have been made especially, had it been cut sooner, and which it might have been, at least 10 or 12 days—I have this Fall sown 185 Bush: of this wheat, & expect to exchange all, that I

shall not want for my own use, at the rate, one for two, which I hope will make my Crop pretty large the next year.
        I thank God! Mrs Ball and myself have again got pretty well, and our Childn are all perfectly hearty—We have just retd from an Excursion to Fredericksbg thro Orange and Culpeper, and found all our friends well; but Old Mrs Thornton and her Son Frank are dead since we moved from thence. Wishing you & yours every felicity, in which Fanny joins me, I am Dear sir with the highest Esteem Yr Affect. Hbe servt
        
          B: Ball
        
      